Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-21
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “comprising interleaved a plurality of gate electrodes and a plurality of dielectric layers over a substrate, the gate electrodes being insulated by a sealing structure, wherein the sealing structure comprises an insulating material between adjacent gate electrodes along a vertical direction and side surfaces of the gate electrodes and side surfaces of the dielectric layers form an offset along a non-vertical direction different from the vertical direction…” as recited in claims 1, 9, and 16.
With regards to claim 1, Lu et al US 9728551 B1, the closest reference, discloses a three-dimensional (3D) memory device, (FIGS. 22-23) comprising: 
a structure (structure shown in its entirety in FIG. 22) of a plurality of gate electrodes (conductive layer/gate electrodes 146 and 246) insulated by a sealing structure (insulating structure 132 and 232) over a substrate, (substrate 10) 
a semiconductor channel (at least channel portion 11, memory film 50, and second active region 63) extending from a top surface of the structure to the substrate, (See FIG. 22) wherein the semiconductor channel comprises a memory layer (memory layer 50) comprises at least two portions (at least bottom portions of memory material layer 54 and dielectric 52 and side portions of memory material layer 54 and dielectric 52) extending along different directions; (See FIG. 22, where the bottom portions are parallel to the substrate and the side portions are perpendicular to the substrates) and 
a source structure (active region/source region 61 and contact via structure 76A and 76B) extending from the top surface of the structure to the substrate (See FIG. 22) and between adjacent gate electrodes along a direction parallel to the top surface the substrate.  (See FIG. 22, where at least via 76a/76b extends horizontally between the gate electrodes, parallel to the substrate) 
However, Lu does not explicitly teach “comprising interleaved a plurality of gate electrodes and a plurality of dielectric layers over a substrate, the gate electrodes being insulated by a sealing structure, wherein the sealing structure comprises an insulating material between adjacent gate electrodes along a vertical direction and side surfaces of the gate electrodes and side surfaces of the dielectric layers form an offset along a non-vertical direction different from the vertical direction…” as recited in claims 1, 9, and 16.  No other reference remedies these deficiencies.
Therefore, claims 1, 9, and 16 are allowed, and claims 2, 4-8, 10-15, and 17-21 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812